DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected. 
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “The server according to claim 1, w wherein…” should read “The server according to claim 1, 
Appropriate correction is required.
Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claims 9, 10 and 11 each recites “…the terminal…” There is insufficient antecedent basis for this limitation in the claim. Claim 8, which claims 9, 10 and 11 each depends on, recites “a terminal” in line 2 (“a terminal comprising…”) and in line 18 (“output…to a terminal owned by the user.) It is unclear which “a terminal” (i.e. in line 2 or line 18 of claim 8) provides the antecedent basis for “the terminal” as recited in claims 8, 10 and 11 respectively.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Unclear Scope
Claim 15 recites “A non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute: acquiring…acquiring…generating…outputting…” The claim recites the program causing a processor of a computer to execute the claimed steps. However, the claim does not recite the processor executes the program to perform the steps. The program can not cause the processor to perform the claimed steps unless the processor executes the program. Therefore, the claim is unclear whether a non-transitory computer-readable recording medium with the recorded program would be capable of causing a processor of a computer to perform the claimed steps without the program being executed by the processor. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
For purposes of examination, the limitation, “A non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute:…”  is interpreted as “A non-transitory computer-readable recording medium storing a program that, when executed by a processor of a computer, causes the processor of the computer to execute:…”
Claims 16-19 are also rejected as each depends on claim 15.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godsey (US 2016/0055512A1 (“Godsey”)).
Regarding claims 1, 8, 15 and 20,  Godsey teaches a server comprising (Godsey: Fig. 1 'system provider device 108’, Fig. 11, Fig. 14; ¶¶28, 59-60, 76) a processor comprising hardware (Godsey: Fig. 13; ¶69), the processor being configured to:
acquire position information of a store where a user enters; (Godsey: Fig. 1, Fig. 4; ¶¶29, 34, 41)
acquire store information (Godsey: Fig. 4 'merchant physical location database 406'; ¶¶38-39) in which store position information of each of a plurality of stores (Godsey: Fig. 4, Fig. 11; ¶¶38-39), one or more settlement methods available in each of the plurality of stores (Godsey: Fig. 4 ‘Fig. 6 '602e', Fig. 9, '902d', Fig. 9, Fig. 11; ¶¶38-39, 40, 48, 50-51), and one or more point methods available in each of the plurality of stores are associated (Godsey: Fig. 4, Fig. 9, '902e', Fig. 11; ¶¶24, 38-39, 40, 48, 51);
generate a settlement image including the settlement method and the point method available in the store where the user enters based on the position information and the store information; and (Godsey: Fig. 5, steps 508/510, Fig. 9, Fig. 10; ¶¶36, 50-53)
output the settlement image to a terminal owned by the user. (Godsey: Fig. 10; ¶¶51-53, 62-63
Additionally, for claim 8, Godsey teaches A wallet system (Godsey: Fig. 1 'system 100', Fig. 11 'system 1100') comprising: 
a terminal (Godsey: Fig. 2 'beacon device 200') comprising a first processor comprising hardware (Godsey: Fig. 2 'beacon device 200', Fig. 13; ¶69), the first processor being configured to acquire position information of a store where a user enters; (Godsey: Fig. 1, Fig. 2 'beacon device 200', Fig. 4; ¶¶31, 34, 41, 58, 60, 69) and 
a server (Godsey: Fig. 1 'system provider device 108’, Fig. 11, Fig. 14; ¶¶28, 41, 59-60, 76) comprising a second processor comprising hardware (Godsey: Fig. 13; ¶69), the second processor being configured to acquire the position information, (Godsey: Fig. 4; ¶¶34, 36, 38)
Additionally, for claim 15, Godsey teaches a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute (Godsey: Fig. 14; ¶76)…
Regarding claims 2, 9 and 16, Godsey teaches the server of claim 1, the wallet system of claim 8 and the non-transitory computer-readable recording medium of claim 15. Furthermore,
Godsey teaches
acquire user information in which a plurality of point methods registered by the user, a plurality of settlement methods, and use histories of the plurality of settlement methods are associated with the terminal; and (Godsey: Fig. 4, 'merchant database 406' 'customer database 408'; ¶¶39, 48, 65)
generate the settlement image by using a settlement method having a largest use history from the plurality of settlement methods available in the store where the user enters based on the user information. (Godsey: ¶¶39-40, 48)
Regarding claims 4, 11 and 18, Godsey teaches the server of claim 1, the wallet system of claim 8 and the non-transitory computer-readable recording medium of claim 15. Furthermore,
Godsey teaches
wherein when selection operation is performed on the settlement method or the point method of the settlement image displayed on a display of the terminal (Godsey: Fig. 6, Fig. 9; ¶¶40-41, 51), the processor is configured to switch the settlement method or the point method to another settlement method or point method.(Godsey: Fig. 6 'Default Method of Payment: AMEX', Fig. 9; ¶¶40-41 , 51-52 (by disclosing paying with ‘paypal’ instead of ‘default AMEX’)
Regarding claims 5, 12 and 19, Godsey teaches the server of claim 1, the wallet system of claim 8 and the non-transitory computer-readable recording medium of claim 15. Furthermore,
Godsey teaches
display one of the settlement method and the point method in an upper area of the settlement image; and (Godsey: Fig. 9 'MasterCard, Visa', '902e'; ¶¶51)
display another one of the settlement method and the point method in a lower area of the settlement image.(Godsey: Fig. 9 'AMEX, PayPal' '902e';  ¶¶51)

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Godsey as applied to claims 1, 8 and 15 further in view of Suzuki et al. (US 2005/0203802A1 (“Suzuki”)).
Regarding claims 3, 10 and 17, Godsey teaches the server of claim 1, the wallet system of claim 8 and the non-transitory computer-readable recording medium of claim 15. Furthermore,
Godsey teaches
acquire user information in which a plurality of settlement methods, use histories of the plurality of settlement methods, a plurality of point methods registered by the user (Godsey: Fig. 4, 'merchant database 406' 'customer database 408'; ¶¶39, 48, 65), and [other user information] associated with the terminal in each of the plurality of point methods are associated; and
when settlement by using the plurality of settlement methods is possible in the store where the user enters, generate the settlement image by using a settlement method with a smallest payment amount at a time of settlement of a product from the plurality of settlement methods based on a point balance of the point method available in the store where the user enters. (Godsey: Fig. 9 item 902e (‘Pay with Paypal & Receive 10% off vs. MC 5% off’); ¶51)
Godsey teaches acquiring a variety of user information in a customer database and does not explicitly teach the acquired user information includes a point balance of the user. 
However, in the same field of endeavor, Suzuki teaches acquiring user information including a point balance of the user. (Suzuki: Fig. 2 'Server 2' 'Customer information management section 24', Fig. 4 ‘Customer ID, Accumulated Points’; ¶¶32-33, 35, 39; claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Godsey to include the support of including a point balance of the user in user information, as disclosed in Suzuki, for a point service (Suzuki: ¶2).
Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Godsey as applied to claims 1 and 8 further in view of MacKinnon, W., (US 2019/0080332A1 (“MacKinnon”)).
Regarding claims 6 and 13, Godsey teaches the server of claim 1, the wallet system of claim 8. Furthermore,
Godsey teaches
wherein the settlement image is [receipt] information including information regarding the settlement method and information regarding the point method (Godsey: Fig. 10; ¶53), the settlement method and the point method being available in the store where the user enters.(Godsey: Fig. 6; ¶53)
Godsey teaches the settlement image is a receipt. Godsey does not teach the settlement image as code information. However, in the same field of endeavor, MacKinnon teaches the settlement image (‘receipt’) is code information (‘QR code’) (MacKinnon: Fig. 16, Fig. 19; ¶¶50, 308-311)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Godsey to include the support of the settlement image as a QR code, as disclosed in MacKinnon, for customers, the benefit being all about convenience (MacKinnon: ¶8).
Regarding claims 7 and 14, Godsey in view of MacKinnon teaches the server of claim 1, the wallet system of claim 8. Furthermore,
MacKinnon teaches
acquire the code information; (MacKinnon: Fig. 16, Fig. 19; ¶¶14, 50, 308-311)
separate the information regarding the settlement method and the information regarding the point method included in the code information; (MacKinnon: Fig. 16, Fig. 19; ¶¶14, 50, 308-311)
output the information regarding the settlement method  to a server; and (MacKinnon: Fig. 16, Fig. 19; ¶¶14, 50, 308-311)
output the information regarding the point method to the server. (MacKinnon: Fig. 16, Fig. 19; ¶¶14, 50, 308-311)
MacKinnon teaches outputting the information to a server. MacKinnon does not explicitly teach outputting the information to two separate servers (i.e. a settlement server and a point server). However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 129 USPQ 348, (CCPA 1961)); MPEP §2144.04 ( V ) ( C )). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the server of MacKinnon into two separate servers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruno (US 2022/0027979A1) teaches geographical merchant consortium commerce system for contextual commerce.
Hammad (US 2012/0209749A1) teaches XML data structure of QR code data content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685